Ltjke, J.
The evidence authorized the defendant’s conviction. The single assignment of error, upon the ground that the conviction resulted from an unlawful search of his premises, in view of the decisions in the cases of Calhoun v. State, 144 Ga. 679 (87 S. E. 893), and cases there cited, and Martin v. State, 148 Ga. 406 (96 S. E. 882), is without merit. See also Johnson v. State, 152 Ga. 271 (109 S. E. 662). For no reason assigned did the court err in overruling the motion 'for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodioorth, J., concur.